DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of the species of examples 1-3 in the reply filed on May 10, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Examination followed guidelines provided by MPEP 803.02.  The elected species appeared to be novel and nonobvious over the prior art.  Therefore, the searched and examination was extended.  Prior art was found that anticipates the Markush claims with respect to a nonelected species.  Therefore, the claims were rejected and nonelected species were withdrawn from further consideration.  The claims were further searched to the full extent of the processes of preparing BHMF.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on October 28, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 1 recites the broad recitation “a furan monomer having a bifunctional hydroxymethyl group”, and the claim also recites “BHMF” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
7.	Claim 11 recites the limitation "the BHMF dissolved in the aqueous layer."  There is insufficient antecedent basis for this limitation in the claim.  The independent claim neither recites an aqueous layer nor BHMF that is dissolved in it.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013095859.  The reference has a publication date of 2013 which antedates the instant claims having an effective filing date (national stage entry date) of January 18, 2018 and priority claim to foreign application dated March 20, 2017.
	The reference teaches a method of preparing BHMF comprising converting furfuryl alcohol to a low-molecular weight furan mixture and extracting and purifying the BHMF.  See example 1.  The converting comprises mixing furfuryl alcohol with paraformaldehyde and glacial acetic acid at 135 degrees Celsius.  See Table 1 for amounts of furfuryl alcohol, formaldehyde, acid, and product amounts.  The limitations of claims 1-8 and 10 are taught by the reference.
9.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR10-1791852.  The reference has a publication date of 2017 which antedates the instant claims having an effective filing date (national stage entry date) of January 18, 2018.  Priority claim to foreign application dated March 20, 2017 is noted, however, cannot be granted.  Applicants have not provided a translation of the foreign application such that support for the instantly claimed genus can be verified.
	The reference teaches a method of preparing BHMF comprising converting furfuryl alcohol to a low-molecular weight furan mixture and extracting and purifying the BHMF.  See example 1.  The converting comprises mixing furfuryl alcohol with paraformaldehyde and succinic acid at 120 degrees Celsius.  See Table 1 for amounts of furfuryl alcohol, formaldehyde, acid, and product amounts.  Unreacted furfuryl alcohol is recovered from the product mixture.  The limitations of claims are taught by the reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626